IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
Vv. ) ID No. 1404000692
) Cr. A. Nos. IN14-12-1394, ete.
ALEX RYLE, )
Defendant. )

Submitted: August 12, 2019
Decided: October 21, 2019

ORDER

Upon Defendant Alex Ryle’s Motion for Postconviction Relief
DENIED.

This 21* day of October, 2019, upon consideration of the Defendant Alex
Ryle’s Pro Se Motion for Postconviction Relief and his numerous supplements
thereto (D.I. 89, 90, 106, 108, 113, 120, 122), the Commissioner’s Report and
Recommendation that Mr. Ryle’s Pro Se Motion for Postconviction Relief should
be DENIED and Postconviction Counsel Edward F. Eaton, Esquire’s Motion to
Withdraw should be GRANTED (D.I. 119), and the record in this case, it appears
to the Court that:

(1) In February 2015, following a two-day trial, a Superior Court jury
convicted Alex Ryle of Possession of a Firearm By a Person Prohibited (“PFBPP”),

Possession of Ammunition By a Person Prohibited (“PABPP”), and Carrying a
Concealed Deadly Weapon (“CCDW-Firearm”).! Mr. Ryle conducted his trial pro
se.

(2) Mr. Ryle’s sentencing occurred in October 2015, after: (a) he
prosecuted an unsuccessful pro se motion for a new trial; (b) he was (at his request)
re-appointed counsel for sentencing; (c) a pre-sentence investigative report was
prepared; and (d) the State had filed a habitual criminal petition.’ Mr. Ryle was

sentenced to the minimum required for the PFBPP and CCDW-Firearm: 23 years at

Level V to be served under the provisions of the then-extant Habitual Criminal Act.°

 

DEL. CODE ANN. tit. 11, § 1448 (2013) (defining the crimes of PFBPP and PABPP)); id. at
§ 1442 (carrying a concealed firearm).

7 See State v. Ryle, 2015 WL 5004903, at *1 (Del. Super. Ct. Aug. 14, 2015) (“Ryle LP’)
(recounting the facts of the crimes and procedural history that led to Mr. Ryle’s convictions); Ryle
v. State, 2016 WL 5929952, *1-2 (Del. Oct. 11, 2016) (‘Ryle IT’) (same).

3 Ryle [, 2015 WL 5004903.

7 DEL. CODE ANN. tit. 11, § 4214(a) (2013) (providing that a person who had been thrice
previously convicted of a felony and was thereafter convicted of another felony could be declared
a habitual criminal; the Court could then, in its discretion, impose a sentence of up to life
imprisonment for that or any subsequent felony).

: Id. (any person sentenced under then-existing § 4214(a) had to receive a minimum sentence
of not less than the statutory maximum penalty otherwise provided for any fourth or subsequent
Title 11 violent felony for which the State via its petition sought application of the Habitual
Criminal Act); DEL. CODE ANN. tit. 11, §§ 1448(c) and (e)(1), 4201(c) and 4205(b)(3) (2013)
(PFBPP by one who committed a prior violent felony was, at the time of Mr. Ryle’s sentencing, a
class C violent felony carrying a statutory maximum of 15 years imprisonment); DEL. CODE ANN.
tit. 11, §§ 1442, 4201(c) and 4205(b)(4) (2013) (CCDW-Firearm was, at the time of Mr. Ryle’s
sentencing, a class D violent felony with an eight-year statutory maximum); DEL. CODE ANN.
tit. 11, § 3901(d) (2013) (prohibiting, at the time of Mr. Ryle’s sentencing, imposition of
concurrent incarcerative terms for PFBPP due to a prior violent felony and any other crime.)

22x
For the ammunition count, he received eight years at Level V that was suspended in
whole for lower and diminishing levels of supervision.°

(3) Mr. Ryle retained new counsel and filed a direct appeal to the Delaware
Supreme Court arguing that this Court—though it repeatedly advised him of the
dangers of doing so—should not have permitted him to proceed pro se at trial.’ The
Supreme Court found Mr. Ryle’s claims lacked merit (7.e., that this Court properly
authorized and honored his waiver of counsel) and affirmed this Court’s judgments
of conviction and sentence.®

(4) Mr. Ryle filed a timely pro se Motion for Postconviction Relief
pursuant to Superior Court Criminal Rule 61.’ He also requested appointment of
postconviction counsel.’° The Court granted Mr. Ryle’s motion for appointment of

counsel and that attorney was given leave to adopt and freely amend Mr. Ryle’s pro

se Rule 61 motion.!!

 

6 Sentencing Order, State v. Alex Ryle, ID No. 1404000692 (Del. Super. Ct. Oct. 11, 2015).

: Ryle IT, 2016 WL 5929952, *1.

: Id. at *3.
° DI. 89.
0 DI. 90.
7 D.I. 99.
(5) Mr. Ryle’s assigned attorney, invoking Superior Court Criminal Rule
61(e)(6), filed a motion to withdraw as postconviction counsel.'? In his motion to
withdraw, Mr. Ryle’s postconviction counsel represented that, after undertaking a
thorough analysis of Mr. Ryle’s claims and the record in his case, counsel had
determined that: (a) Mr. Ryle’s proposed claims are so lacking in merit that counsel
could not ethically advocate any of them; and (b) that counsel, upon his own
independent review, found no other meritorious postconviction claims.'? Mr. Ryle
supplemented his issues/points for consideration,'* the State filed its response,'? Mr.
Ryle replied,'!® and the State was given an opportunity to answer Mr. Ryle’s
additional claims raised in that reply."’

(6) After receiving all of the foregoing, Mr. Ryle’s postconviction matter
was referred to Superior Court Commissioner Janine M. Salomone in accordance
with 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for proposed findings

of fact, conclusions of law, and recommendations for its disposition.!®

 

2 Super. Ct. Crim. R. 61(e)(6).
3 D.I. 102 and 103.

7 D.I. 106 and 108.

D.L 110.

i D.I. 113.

"7 D.I. 114 and 115.

ig D.I. 117.
(7) The Commissioner filed her Report and Recommendation in June 2019.
The Commissioner recommended that the Court deny Mr. Ryle’s Motion for
Postconviction Relief.!?

(8) “Within ten days after filing of a Commissioner’s proposed findings of
fact and recommendations . . . any party may serve and file written objections.””°
Mr. Ryle filed his objections”! and that State filed its response thereto.”

(9) All but one of Mr. Ryle’s objections are conclusory statements,
comprised of only general assertions that the Commissioner ought to have
recommended relief or failed to address some unspecified contention in his myriad

arguments.”> One filing objections to a Commissioner’s proposed findings of fact

and recommendations must “set forth with particularity the basis for the

 

"9 State v. Ryle, 2019 WL 2714817 (Del. Super. Ct. June 27, 2019).
20 Super. Ct. Crim. R. 62(a)(5)(ii).

7 D.I. 120.
22 D.I. 121. See Super. Ct. Crim. R. 62(a)(5)(ii) (a party may file a written response to any
written objections filed under this rule). Ryle suggests the Court should strike the State’s response
as untimely. (D.I. 122). The Court will not, as Mr. Ryle requests, “strike” the State’s response to
those objections as untimely. (D.I. 122). See, e.g., Tilghman v. State, 2002 WL 311070754, at *1
(Del. Sept. 19, 2002) (Court may permit extensions to file responses in postconviction matters,
particularly when there has been no showing of prejudice).

7 D.I. 120 at 1-2.
objections.””4 Mr. Ryle failed to do so here. The Court, therefore, need not and will
not sort out and individually address his several vague objections.”°

(10) The sole specific issue Mr. Ryle develops in his objections is his claim
that appellate counsel was ineffective for failing to challenge this Court’s trial
rulings on certain alleged “discovery violations.” *°

(11) Any inmate who claims ineffective assistance of counsel must
demonstrate that: (a) his defense counsel’s representation fell below an objective
standard of reasonableness, and (b) there is a reasonable probability that but for
counsel’s errors, the result of the proceeding would have been different.”’ In order
to succeed in demonstrating that his appellate counsel was constitutionally
ineffective, Ryle “must|, at very least,] first show that his counsel was objectively

unreasonable in failing to find . . . and to file a merits brief raising” a nonfrivolous

appellate issue.2® In addition, Ryle must demonstrate that counsel’s allegedly

 

24 Super. Ct. Crim. R. 62(a)(5)(ii).

25 Super. Ct. Crim. R. 62(b) (“A party . . . appealing the findings of fact and recommendations
of a Commissioner... who fails to comply with the provisions of this rule may be subject to

dismissal of said... appeal.”).
7 D.I. 120 at 1-2.

7 Strickland v. Washington, 466 U.S. 668, 694 (1984); see also Alston v. State, 2015 WL
5297709, at *3 (Del. Sept. 4, 2015).

7 Neal v. State, 80 A.3d 935, 946 (Del. 2013) (quoting Smith v. Robbins, 528 U.S. 259, 285
(2000)) (observing also, however, that appellate counsel “need not (and should not) raise every
nonfrivolous claim, but rather may select from among them in order to maximize the likelihood of
success on appeal’”).

-6-
coe

deficient performance caused prejudice—“‘[t]hat is, [Ryle] must show a reasonable
probability that, but for his appellate counsel’s unreasonable failure to [file a
particular claim], he would have prevailed on his appeal.”*? And Mr. Ryle cannot
obtain postconviction relief unless he adequately establishes both: objectively
unreasonable performance and sufficient resulting prejudice.°° He can demonstrate
neither.

(12) The Court thoroughly addressed Mr. Ryle’s “discovery” complaints on
his new trial motion.*!_ As the Court understands his present charge, Mr. Ryle
believes that had appellate counsel sought review of the Court’s purported failure to
impose appropriate “discovery sanctions”—that is, in his view, exclusion of both
the firearm found on his person and his recorded statement to the police—appellate
counsel surely would have obtained reversal. Not likely.

(13) First, as to those specific items, the Court found no discovery violation

occurred.*? Thus, appellate counsel wasn’t unreasonable when he fully examined

 

29 Id

2 See, e.g., State v. McGlotten, 2011 WL 987534, at *4 (Del. Super. Ct. Mar. 21, 2011) (“If
a defendant cannot establish both prongs, then the ineffective assistance of counsel claim fails.”’).

7 Ryle [. 2015 WL 5004903, at *2-4.

32 Td.
the record and found no basis to raise any discovery issues on appeal.*? There is
simply no evidence of substandard representation here. And so, on this basis alone
Mr. Ryle’s claim of ineffective assistance must fail.*4

(14) Moreover, the Delaware Supreme Court “review[s] a trial judge’s
application of the Superior Court Rules relating to discovery for an abuse of
discretion.”*> So had appellate counsel raised Mr. Ryle’s suggested “discovery
sanctions” issue on direct appeal, our Supreme Court would have reviewed this
Court’s rulings for abuse of discretion. In turn, to meet the prejudice standard
required here, Mr. Ryle must demonstrate that his appellate counsel would have
prevailed under the applicable abuse-of-discretion standard of review. And he can
only do so if he can demonstrate that “[t]he likelihood of a different result [on appeal

was] substantial, not just conceivable.’”°° He can’t. For even when “a trial judge

finds that the State has [actually] committed a discovery violation, he [or she] has

 

33 Hoskins v. State, 102 A.3d 724, 730 (Del. 2014) (“If an attorney makes a strategic choice
‘after thorough investigation of law and facts relevant to plausible options,’ that decision is
‘virtually unchallengeable’...”).

7 State v. Walsh, 2018 WL 4638010, at *4 (Del. Super. Ct. Sept. 26, 2018), aff’d, 2019 WL
1125882, *3-4 (Del. Mar. 11, 2019).

7 Oliver v. State, 60 A.3d 1093, 1095 (Del. 2013).

as Neal, 80 A.3d at 946 (quoting Harrington v. Richter, 562 U.S. 86, 112 (2011)).

-g-
‘broad discretion to fashion the appropriate sanction.’””?’ Under the abuse-of-
discretion standard engaged when reviewing those rulings, our Supreme Court “may
only reverse [this] Court’s decision if it is found to be clearly erroneous.”°® And
under that standard of review, Mr. Ryle hardly demonstrates it is “reasonably likely”

12° Because Mr. Ryle cannot

the result of his direct appeal would have been reversa
demonstrate such prejudice, his ineffectiveness claim against appellate counsel must
fail.*°

(15) The Court accepts, in whole, the Commissioner’s Report and
Recommendation.*! The Court finds no constitutional or legal basis to doubt the

validity of Mr. Ryle’s convictions or sentence. Nor is there a doubt that Mr. Ryle

received effective assistance of counsel—when he engaged counsel—in

 

al Hopkins v. State, 893 A.2d 922, 927 (Del. 2006) (quoting Carbrera v. State, 840 A.2d
1256, 1263 (Del. 2004); Oliver v. State, 60 A.3d at 1096 (“A trial judge has broad discretion to
fashion an appropriate sanction for a discovery violation.”).

38 Seward v. State, 723 A.2d 365, 374 (Del. 1999).
7 Harrington, 562 U.S. at 111 (citing Strickland, 466 U.S. at 696).

7 Ploof v. State, 75 A.3d 811, 825 (Del. 2013) (“Strickland is a two-pronged test, and there
is no need to examine whether an attorney performed deficiently if the deficiency did not
prejudice the defendant.”); Swan v. State, 28 A.3d 362, 383 (Del. 2011) (observing that Strickland
requires that an inmate make both showings — deficient performance and prejudice — and “‘[i]f it
is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice . . .
that course should be followed.’”) (quoting Strickland, 466 U.S. at 697).

7 See Super. Ct. Crim. R. 62(a)(5)(iv) (“A judge may accept, reject, or modify, in whole or
in part, the findings of fact or recommendations made by the Commissioner.”).

-9-
investigating the matter, litigating the issues that counsel had a good faith basis to
believe had merit, advocating for him at sentencing, and prosecuting his direct
appeal. Mr. Ryle’s choice to dismiss counsel pretrial and to litigate his trial pro se
was a knowing and informed choice made freely, and not compelled due to any
deficiency of appointed trial counsel.

NOW THEREFORE, after careful and de novo review of the record in this
case, and for the reasons stated here and in the Commissioner’s Report and
Recommendation of June 28, 2019, Mr. Ryle’s Motion for Postconviction Relief is
DENIED and Mr. Eaton’s Motion to Withdraw is GRANTED.”

SO ORDERED this 21* day of October, 2019.

J oceeZe

Paul R. Wallace, Judge

 

Original to Prothonotary

cc: John S. Taylor, Esquire, Deputy Attorney General
Edward F. Eaton, Esquire
Mr. Alex Ryle, Esquire

 

42 See Super. Ct. Crim. R. 61(e)(6)(ii) (setting forth postconviction counsel’s duty upon

withdrawal).

-10-